Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-21 are pending.
Claims 10-21 are allowed below.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title seems to merely say an air conditioning system.  Upon review of the application and the claims the title needs to be more descriptive. Examiner suggest including how the control is based on weather change patterns.
Examiner attempted to reach applicant about this change but was unable to.  If the Applicant has any questions the examiner can be reached at the number below.  


Allowable Subject Matter
Claims 10-21 allowed.

As to claim 10, the closest prior art of record (see below), fails to teach or suggest, either alone or in combination, at a time point midway through a time zone where the operation of the air conditioning equipment is controlled along one control plan among the plurality of control plans stored in the memory, whether a weather change pattern corresponding to the one control plan deviates from an actual weather change pattern, 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ward (U.S. PG Pub. 2012/0259469) teaches updating a day ahead plan every 5 minutes for changing weather patterns.
Sprinkle (U.S. PG Pub 2015/0378373) teaches accounting for weather patterns to predict HVAC energy usage.
Lu (U.S. PG Pub. 2015/0253027) teaches a system that has a plurality of stored weather patterns and can adjust DR strategies based on the weather patterns. 
Sick (U.S. PG Pub. 2003/0216971) teaches comparing weather patterns that have large changes and controlling electrical equipment such as HVAC. 
Kawai (U.S. PG Pub. 2016/0276832) teaches controlling an HVAC based on deviations in the actual value and the predicted value of control signals that can occur based on weather.
Yazaki (U.S. PG Pub. 2012/0204582) teaches power estimation of a system in which weather changing patterns are considered.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119